      Case 3:19-cr-00294-CAB Document 84 Filed 06/08/20 PageID.209 Page 1 of 1



1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                         SOUTHERN DISTRICT OF CALIFORNIA
8
     UNITED STATES OF AMERICA,              Case No. 19-CR-0294-CAB
9
                Plaintiff,
10                                          ORDER AND JUDGMENT OF DISMISSAL
           v.                               ON MOTION TO DISMISS AND
11                                          EXONERATION OF BOND
12   TRAVIS RAY BALLOU,

13              Defendant.

14        Based upon the United States’ motion, and good cause appearing
15
     therefor, IT IS HEREBY ORDERED that the Superseding Indictment in Case
16
     Number 19-CR-0294 shall be dismissed as to defendant Travis Ballou and
17
     the bond is exonerated.
18

19

20        IT IS SO ORDERED.

21

22        DATED this 8th day of June, 2020.
23

24                                          ____________________________
                                            HON. CATHY ANN BENCIVENGO
25                                          UNITED STATES DISTRICT JUDGE
26

27

28



30
